IN THE COURT OF CRIMINAL APPEALS
                                         OF TEXAS

                                        NO. WR-81,037-01



                       EX PARTE JAMES ALAN KUNKEL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 057552-A IN THE 59TH DISTRICT COURT
                                  FROM GRAYSON COUNTY



        Per curiam.


                                          OPINION


        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerkof thetrial courttransmitted to this Court this application fora writof habeas corpus. Exparte

Young, 418S.W.2d 824,826 (Tex. Crim. App. 1967). Applicant wasconvicted ofaggravated sexual

assault of a childandindecency with a child by contact andwas sentenced to sixty-five andtwenty

years' imprisonment on each offense, respectively. The Fifth Court of Appeals affirmed the

convictions. Kunkel v. State, No. 05-10-01272-CR (Tex. App.—Dallas Mar. 21,2012).

       Applicant contends thathe was denied his right, through no fault ofhis own, topursue a.pro

se petition for discretionary review in this Court after his convictions were affirmed by the Fifth

Court ofAppeals. The trial court recommends that reliefbe granted, and the writ record supports the
                                                                                                    -2-


recommendation. See Exparte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App. 1997); Exparte

Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).

       Applicant is entitled to the opportunityto file an out-of-time petition for discretionary review

of the judgment of the Fifth Court of Appeals in Cause No. 05-10-01272-CR that affirmed his

conviction in CauseNo. 057552 from the 59th District Court of Grayson County. Applicant shall

file his petition for discretionary review with this Court within 30 days of the date on which this

Court's mandate issues.


       Copies ofthis opinion shall be sentto the Texas Department ofCriminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.




Delivered: April 2, 2014
Do not publish
                                           OFFICIAL BUSINESS
                                           STATE OF TEXAS            °S
                                           PENALTY FOR                                                                 wrwiv BOWES
RO. BOX 12308, CAPITOL STATION                                       2£                          02 1R               $ 00 406
                                           PRIVATE USE
   AUSTIN, TEXAS 78711                                               Q-iZ
                                                                                                 000655 7458 AP^VlS^
                                                                                                 MAILED FROM ZIPCODE 78 701

                                                    WR-81,037-01


                                                 L.TSACM°ATZTOFAPPEALSCLERK
                                                 daLLCa0sMtTS22NDFLOOR

                                 40 CQT-S3B 752Q2        •»ii«-«t-I.»i.fi«.ff-.i|I.-Itf.t..irt|,r.ft.ii|f|*.||,.tf||l.|..f